September 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       DENISE ZIMMERMAN, Appellant

NO. 14-12-00531-CV                          V.

 DR. LESLIE FARIAS, D.D.S., P.A. F/K/A DR. LESLIE FARIAS, D.D.S., P.C.
           AND LESLIE FARIAS, INDIVIDUALLY, Appellees
                ________________________________

      This cause, an appeal from the judgment in favor of appellees, Dr. Leslie
Farias, D.D.S., P.A. f/k/a Dr. Leslie Farias, D.D.S., P.C. and Leslie Farias,
Individually, signed, March 16, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Denise Zimmerman, jointly and severally, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.